Citation Nr: 0727674	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1964, and from February 1969 to September 1970.  
The veteran died in March 2005.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist a claimant 
includes informing him or her of which evidence VA will 
provide and which evidence claimant is to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).

The appellant was sent a VCAA letter in May 2006.  
Thereafter, the United States Court of Appeals for Veterans 
Claims ("the Court") issued certain directives pertinent to 
cases where the issue is service connection for the cause of 
the veteran's death in Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 18, 2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in dependency and indemnity compensation (DIC) cases 
where the veteran was service connected during his lifetime, 
the Court found that section 5103(a) notice must include (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  

However, where a veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
in a section 5103(a) preadjudication notice, the Secretary or 
VA is not required to inform a DIC claimant of the reasons 
for any previous denial of a veteran's service-connection 
claim.  

According to the Certificate of Death, the veteran died in 
March 2005 from liver disease due to acute renal failure.  A 
private physician indicated that the cancer was caused by 
hepatitis C.  A VA medical opinion was obtained in order to 
determine if the veteran's hepatitis was related to service.  

In November 2005, the VA physician indicated that the veteran 
was wounded during service when he was hit by a landmine.  
However, a review of the service medical records, which 
showed that he was treated for a left hip fracture, 
laceration of the scalp, and abrasions over the arms, did not 
document any blood transfusions.  It was the physician's 
opinion that the veteran's hepatitis C was not likely related 
to the wounds in the military.  

The appellant contends that the veteran incurred hepatitis C 
during his duties as a Medical Specialist during service.  
She has submitted a statement from a relative who lived with 
the veteran in the 1960's.  She indicated that in July 1965, 
the veteran went to the hospital and was diagnosed as having 
hepatitis.  

The DD Form 214 confirms that the veteran was a Medical 
Specialist.  The appellant stated that the veteran's medical 
records from this initial diagnosis of hepatitis C were not 
available as the private medical providers did not retain 
records over 25 years old.  

The Board finds that the claims file should be returned to 
the VA physician, or, if unavailable, to another VA examiner, 
for an opinion as to whether it is more likely than not, less 
likely than not, or at least as likely as not, that hepatitis 
C is related to service to include the veteran's medical 
duties as a Medical Specialist.  The VA examiner should 
provide rationale discussing the likely date of onset based 
on the record.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
include Hupp v. Nicholson, No. 03-1668 (U.S. 
Vet. App. July 18, 2007), including: (1) a 
statement of the conditions, if any, for 
which the veteran was service-connected at 
the time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected. 

2.  Return the claims file to the VA 
physician who provided the November 2005 
opinion, or, if unavailable, to another VA 
examiner, for an opinion as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not, that hepatitis 
C is related to service to include the 
veteran's medical duties as a Medical 
Specialist.  The VA examiner should provide 
rationale discussing the likely date of onset 
based on the record.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


